
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


2006 LTMIP AWARD
FOR SECTION 16 OFFICERS
CONFIRMATION SHEET


Name:

--------------------------------------------------------------------------------

Congratulations! On May 24, 2006, you were granted an award under the
Viacom Inc. 2006 Long-Term Management Incentive Plan (the "LTMIP").

Your award consists of a combination of stock options and restricted share units
("RSUs"). The number of shares of Viacom Inc. Class B common stock, par value
$0.001 ("Class B Common Stock"), subject to your award is specified below:

Stock Option Award
Number of Shares   RSU Award
Number of shares            

The stock options granted to you under this award vest in four equal
installments of 25% on each of May 24, 2007, May 24, 2008, May 24, 2009 and
May 24, 2010 (i.e., the first, second, third and fourth anniversary of the date
the award was granted to you).

The exercise price of the stock options is $36.78 per share, the closing price
of the Class B Common Stock on the New York Stock Exchange ("NYSE") on May 24,
2006 (i.e., the date the stock options were granted to you). The stock options
granted to you under this award expire on May 24, 2014.

After your stock options vest but before they expire, you may exercise them on
any NYSE trading day, subject to the terms and conditions (including any
forfeiture and early expiration provisions) specified in the LTMIP and any other
documents relating to your award, and subject to company policies that require
preclearance of trading activity and, for certain individuals, trading within
specified window periods.

The RSUs granted under this award also vest in four equal installments of 25% on
each of May 24, 2007, May 24, 2008, May 24, 2009 and May 24, 2010, provided that
the performance and market condition goals have been achieved. Assuming the RSUs
granted to you vest, all restrictions pertaining to such RSUs will lapse and the
RSUs will become payable to you in shares of Class B Common Stock. If you leave
the company for any reason before your RSUs vest, you will generally forfeit all
unvested RSUs as specified in the LTMIP and other documents relating to your
award.

--------------------------------------------------------------------------------




Viacom Inc.
2006 Long-Term Management Incentive Plan
Terms and Conditions to the Stock Option Certificate



ARTICLE I
TERMS OF STOCK OPTIONS


Section 1.1    Grant of Stock Options. The Stock Options have been awarded to
the Participant subject to the terms and conditions contained in (A) the
confirmation for the May 24, 2006 grant of Stock Options provided to the
Participant (the "Stock Option Certificate") and the Terms and Conditions
contained herein (collectively, the "Certificate") and (B) the Plan, the terms
of which are hereby incorporated by reference. A copy of the Plan is being
provided simultaneously on-line or attached hereto. Capitalized terms that are
not otherwise defined herein have the meanings assigned to them in the Stock
Option Certificate or the Plan. The Stock Options are not intended to be, or
qualify as, "Incentive Stock Options" within the meaning of Section 422 of the
Code.

Section 1.2    Terms of Stock Options.

        (a)    Vesting. The Stock Options shall be exercisable only to the
extent the Participant is vested therein. Subject to the other terms and
conditions contained in the Certificate and in the Plan, the Stock Options shall
vest in four installments of an equal whole number of Stock Options on each of
the first, second, third and fourth anniversary of the Date of Grant (any
remaining Stock Options shall vest on whichever of the preceding vesting dates
shall be determined by the Company in accordance with its customary procedures).

        (b)    Option Period. Except as provided in Section 1.2(c) hereof, the
period during which the Stock Options may be exercised shall expire on the
eighth anniversary of the Date of Grant (the "Expiration Date"). If the
Participant remains employed by the Company or any of its Subsidiaries through
the Expiration Date, his or her Outstanding Stock Options may be exercised to
the extent exercisable until the close of trading (generally 4:00 p.m. New York
time) on the last trading day falling within the exercise period on the New York
Stock Exchange or, if different, the principal stock exchange on which the
Class B Common Stock is then listed. Thus, if the Expiration Date is not a
trading day, then the last day the Stock Options may be exercised is the last
trading day preceding the Expiration Date.

        (c)    Exercise in the Event of Termination of Employment, Retirement,
Permanent Disability or Death.

--------------------------------------------------------------------------------



        (i)    Termination other than for Cause, or due to Retirement, Permanent
Disability or Death. Except as otherwise provided in this Section 1.2 or as
otherwise determined by the Committee (including in any applicable employment
agreement), in the event of the Participant's termination of employment other
than a Termination for Cause or due to the Participant's Retirement, Permanent
Disability or death, the Participant's Outstanding Stock Options can be
exercised in accordance with the following provisions:

        (A)    if the Participant ceases to be an employee of the Company or any
of its Subsidiaries by reason of the voluntary termination by the Participant or
the termination by the Company or any of its Subsidiaries other than a
Termination for Cause, his or her Outstanding Stock Options may be exercised to
the extent then exercisable until the earlier of six months after the date of
such termination or the Expiration Date;

        (B)    if the Participant ceases to be an employee of the Company or any
of its Subsidiaries by reason of the Participant's Retirement, the Participant
may exercise his or her Outstanding Stock Options to the extent exercisable on
the date of Retirement until the earlier of the third anniversary of such date
or the Expiration Date;

        (C)    if a Permanent Disability of the Participant occurs, his or her
Outstanding Stock Options may be exercised to the extent exercisable upon the
date of the onset of such Permanent Disability until the earlier of the third
anniversary of such date or the Expiration Date; and

        (D)    if the Participant dies during a period during which his or her
Stock Options could have been exercised by him or her, his or her Outstanding
Stock Options may be exercised to the extent exercisable at the date of death by
the person who acquired the right to exercise such Stock Options by will or the
laws of descent and distribution or permitted transfer until the earlier of the
second anniversary of the date of death or the Expiration Date.

Except as otherwise provided in this Section 1.2 or as otherwise determined by
the Committee, upon the occurrence of an event described in clauses (A), (B),
(C) or (D) of this Section 1.2(c)(i), all rights with respect to Stock Options
that are not vested as of such event will be relinquished. A "termination of
employment" occurs, for purposes of the Stock Options, when a Participant is no
longer an employee of the Company or any of its Subsidiaries. Unless the
Committee determines otherwise, the employment of a Participant who works for a
Subsidiary shall terminate, for purposes of the Stock Options, on the date on
which the Participant's employing company ceases to be a Subsidiary.

(ii)    Termination for Cause. If the Participant's employment with the Company
or any of its Subsidiaries ends due to a Termination for Cause then,

--------------------------------------------------------------------------------



unless the Committee in its discretion determines otherwise, all Outstanding
Stock Options, whether or not then vested, shall terminate effective as of the
date of such termination.

(iii)    Exercise Periods following Termination of Employment, Retirement,
Permanent Disability or Death. For the purposes of determining the dates on
which Stock Options may be exercised following a termination of employment or
Retirement, Permanent Disability or death, the day following the date of
termination of employment or Retirement, Permanent Disability or death shall be
the first day of the exercise period and the Stock Options may be exercised
until the close of trading (generally 4:00 p.m. New York time) on the last
trading day falling within the exercise period on the New York Stock Exchange
or, if different, the principal stock exchange on which the Class B Common Stock
is then listed. Thus, if the last day of the exercise period is not a trading
day, then the last date the Stock Options may be exercised is the last trading
day preceding the end of the exercise period.

Section 1.3    Exercise of Stock Options.

        (a)    Whole or Partial Exercise. The Participant may exercise all
vested Outstanding Stock Options granted hereunder in whole at one time or in
part in increments of 100 Stock Options (or in the entire number of Outstanding
Stock Options in which the Participant is vested, if such number is less than
100) by notice to the Director, Global Equity Services, Viacom Inc., 1515
Broadway, New York, New York 10036, or to such agent(s) for the Company
("Agent") as the Company may from time to time specify, in such manner and at
such address as may be specified from time to time by the Company. Such notice
shall (i) state the number of whole Stock Options being exercised, and (ii) be
signed (or otherwise authorized in a manner acceptable to the Company) by the
person or persons so exercising the Stock Options and, in the event the Stock
Options are being exercised (pursuant to Section 1.2(c)(i) hereof) by any person
or persons other than the Participant accompanied by proof satisfactory to the
Company's counsel of the right of such person or persons to exercise the Stock
Options. Information concerning any Agent and its address may be obtained by
contacting the Director, Global Equity Services.

        (b)    Payment of Aggregate Option Price. Full payment of the aggregate
Exercise Price (which shall be determined by multiplying the number of Stock
Options being exercised by the Exercise Price as set forth on the Stock Option
Certificate) shall be made on or before the settlement date for the shares of
Class B Common Stock issued pursuant to the exercise of the Stock Options.
Unless otherwise provided by the Company, such Exercise Price shall be paid in
cash (e.g. personal bank check, certified check or official bank check). In
accordance with the rules and procedures established by the Committee for this
purpose, the Stock Options may be exercised through a "cashless exercise"
procedure, approved by the Committee, involving a broker or dealer, that affords
the Participant the opportunity to sell immediately some or all of the shares
underlying the exercised portion of the Stock Options in order to generate
sufficient cash to pay the

--------------------------------------------------------------------------------



Exercise Price of the Stock Options. In addition, if the Company so permits, the
Exercise Price may be paid in whole or in part using a net share settlement
procedure or through the withholding of shares subject to the Stock Options with
a value equal to the Exercise Price. In accordance with Section 4.3 hereof, the
Participant shall make an arrangement acceptable to the Company to pay to the
Company an amount sufficient to satisfy the combined federal, state, local or
other withholding tax obligations which arise in connection with the exercise of
such Stock Options.

        (c)    Outstanding Stock Options. The number of shares of Class B Common
Stock subject to the Stock Options that is set forth on the Stock Option
Certificate may not reflect the number of Outstanding Stock Options due to Stock
Option exercises or adjustments pursuant to Article II.


ARTICLE II
EFFECT OF CERTAIN CORPORATE CHANGES


In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number of shares and kind of securities subject to the Stock
Options, and the Exercise Price of the Stock Options, in each case, as it deems
appropriate. The Committee may, in its sole discretion, also make such other
adjustments as it deems appropriate in order to preserve the benefits or
potential benefits intended to be made available hereunder. Such determinations
by the Committee shall be conclusive and binding on all persons for all
purposes.


ARTICLE III
DEFINITIONS


As used herein, the following terms shall have the following meanings:

        (a)    "Board" shall mean the Board of Directors of the Company.

        (b)    "Certificate" shall mean the Stock Option Certificate, together
with the Terms and Conditions contained herein.

        (c)    "Class B Common Stock" shall mean shares of Class B Common Stock,
par value $0.001 per share, of the Company.

        (d)    "Code" shall mean the U.S. Internal Revenue Code of l986, as
amended, including any successor law thereto and the rules and regulations
promulgated thereunder.

        (e)    "Committee" shall mean the Compensation Committee of the Board
(or such other Committee(s) as may be appointed or designated by the Board to
administer

--------------------------------------------------------------------------------



the Plan).

        (f)    "Company" shall mean Viacom Inc., a Delaware corporation.

        (g)    "Date of Grant" shall be the date set forth on the Stock Option
Certificate.

        (h)    "Expiration Date" shall be the date set forth on the Stock Option
Certificate and in Section 1.2(b) hereof.

        (i)    "Exercise Price" shall be the amount set forth on the Stock
Option Certificate, which amount shall be equal to the Fair Market Value of a
share of Class B Common Stock on the Date of Grant.

        (j)    "Fair Market Value" of a share of Class B Common Stock on a given
date shall be the 4:00 p.m. (New York time) closing price on such date on the
New York Stock Exchange or other principal stock exchange on which the Class B
Common Stock is then listed, as reported by The Wall Street Journal (Northeast
edition) or as reported by any other authoritative source selected by the
Company.

        (k)    "Outstanding Stock Option" shall mean a Stock Option granted to
the Participant which has not yet been exercised and which has not yet expired
or been terminated in accordance with its terms.

        (l)    "Participant" shall mean the employee named on the Stock Option
Certificate.

        (m)    "Permanent Disability" shall have the same meaning as such term
or a similar term has in the long-term disability policy maintained by the
Company or a Subsidiary thereof for the Participant and that is in effect on the
date of the onset of the Participant's Permanent Disability, unless the
Committee determines otherwise.

        (n)    "Plan" shall mean the Viacom Inc. 2006 Long-Term Management
Incentive Plan, as amended from time to time.

        (o)    "Retirement" shall mean the resignation or termination of
employment after attainment of an age and years of service required for payment
of an immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant's 60th birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a Termination for Cause
after attainment of age 60 shall be deemed a retirement if the Participant does
not participate in a qualified defined benefit retirement plan maintained by the
Company or a Subsidiary.

--------------------------------------------------------------------------------



        (p)    "Section 409A" shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

        (q)    "Stock Option" shall mean the contractual right granted to the
Participant to purchase shares of Class B Common Stock at such time and price,
and subject to such other terms and conditions, as set forth in the Certificate
and the Plan.

        (r)    "Stock Option Certificate" shall have the meaning set forth in
Section 1.1 hereof.

        (s)    "Subsidiary" shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

        (t)    "Termination for Cause" shall mean a termination of employment
with the Company or any of its Subsidiaries which, as determined by the
Committee, is by reason of (i) "cause" as such term or a similar term is defined
in any employment agreement that is in effect and applicable to the Participant,
or (ii) if there is no such employment agreement or if such employment agreement
contains no such term, unless the Committee determines otherwise, the
Participant's: (A) dishonesty; (B) conviction of embezzlement, fraud or other
conduct which would constitute a felony; (C) willful unauthorized disclosure of
confidential information; (D) failure, neglect of or refusal to substantially
perform the duties of the Participant's employment; or (E) any other act or
omission which is a material breach of the Company's policies regarding
employment practices or the applicable federal, state and local laws prohibiting
discrimination or which is materially injurious to the financial condition or
business reputation of the Company or any Subsidiary thereof.


ARTICLE IV
MISCELLANEOUS


Section 4.1    No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant's employment
at any time for any reason.

Section 4.2    Restriction on Transfer. The rights of the Participant with
respect to the Stock Options shall be exercisable during the Participant's
lifetime only by the Participant and shall not be transferable by the
Participant to whom the Stock Options are granted, except by will or the laws of
descent and distribution; provided that the Committee may permit other
transferability, subject to any conditions and limitations that

--------------------------------------------------------------------------------



it may, in its sole discretion, impose.

Section 4.3    Taxes. As a condition to the exercise of the Stock Options, the
Participant shall make a payment in cash equal to the amount of any federal,
state, local and/or other taxes owed as a result of such exercise. In accordance
with the rules and procedures established by the Committee for this purpose, the
Participant may satisfy such withholding obligations through a "cashless
exercise" procedure as described in Section 1.3(b). In addition, if the Company
so permits, the Participant may satisfy such withholding obligations through a
net share settlement procedure or the withholding of shares subject to the
applicable Stock Options.

Section 4.4    Stockholder Rights. The grant of Stock Options under the
Certificate shall not entitle the Participant or a Participant's estate or any
permitted transferee to any rights of a holder of shares of Class B Common
Stock, other than when and until the Participant, the Participant's estate or
the permitted transferee is registered on the books and records of the Company
as a stockholder and shares are delivered to such party upon exercise of the
Stock Options.

Section 4.5    No Restriction on Right of Company to Effect Corporate Changes.
Neither the Plan nor the Certificate shall affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 4.6    Section 409A. If any provision of the Certificate contravenes any
regulations or Treasury guidance promulgated under Section 409A or could cause
the Participant to recognize income for federal income tax purposes with respect
to any Stock Options before such Stock Options are exercised or to be subject to
interest and penalties under Section 409A, such provision of the Certificate
shall be modified to maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the provisions of
Section 409A or causing such income recognition or imposition of interest or
penalties. Moreover, any discretionary authority that the Board or the Committee
may have pursuant to the Certificate shall not be applicable to Stock Options
that are subject to Section 409A to the extent such discretionary authority will
contravene Section 409A.

Section 4.7    Amendment. The Committee shall have broad authority to amend the
Certificate without approval of the Participant to the extent necessary or
desirable (i) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (ii) to ensure that the

--------------------------------------------------------------------------------



Participant does not recognize income for federal income tax purposes with
respect to any Stock Options before such Stock Options are exercised and is not
subject to interest and penalties under Section 409A with respect to any Stock
Options.

Section 4.8    Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate and
the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Stock Options, the provisions of such
employment agreement shall be deemed controlling to the extent such provisions
are consistent with the provisions of the Plan and are more favorable to the
Participant than the provisions of the Certificate.

Section 4.9    Breach of Covenants. In the event that the Committee makes a good
faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, no solicitation of employees,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the one year period after
termination of the Participant's employment with the Company or a Subsidiary for
any reason, the Participant will be required to return any "gain" (as defined
below) realized on the Stock Options during the one year period prior to such
breach or at any time after such breach occurs. In addition, if the Committee
makes such determination, the Participant's Outstanding Stock Options will be
terminated. The "gain" on the Stock Options shall mean the difference between
the Fair Market Value on the date of exercise and the Exercise Price.

Section 4.10    Governmental Regulations. The Stock Options shall be subject to
all applicable rules and regulations of governmental or other authorities.

Section 4.11    Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.

Section 4.12    Governing Law. The Certificate and all rights hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

--------------------------------------------------------------------------------




Viacom Inc.
2006 Long-Term Management Incentive Plan
Terms and Conditions to the Performance-Based Restricted Share Units
with Time Vesting and Market Condition Certificate



ARTICLE I
TERMS OF RESTRICTED SHARE UNITS


        Section 1.1    Grant of Performance-Based Restricted Share Units with
Time Vesting and Market Condition. The Performance-Based Restricted Share Units
with Time Vesting and Market Condition (the "Restricted Share Units") have been
awarded to the Participant subject to the terms and conditions contained in
(A) the confirmation for the May 24, 2006 grant of Restricted Share Units
provided to the Participant (the "Restricted Share Units Certificate") and the
Terms and Conditions contained herein (collectively, the "Certificate") and
(B) the Plan, the terms of which are hereby incorporated by reference. A copy of
the Plan is being provided simultaneously on-line or attached hereto.
Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Restricted Share Units Certificate or the Plan. Each
Restricted Share Unit shall entitle the Participant to receive one share of
Class B Common Stock, subject to the terms and conditions set forth in the
Certificate and the Plan.

        Section 1.2    Terms of Restricted Share Units.

        (a)    Vesting. Subject to the other terms and conditions contained in
the Certificate and in the Plan, the Restricted Share Units shall vest in four
installments of an equal whole number of Restricted Share Units on each of the
first, second, third and fourth anniversary of the Date of Grant, subject to:

        (i)    the Committee certifying that the performance goal (the
"Performance Goal") described below established by the Committee for the 2006
calendar year (the "Performance Period") has been achieved, and

        (ii)    the market condition (the "Market Condition") described below
established by the Committee for each of the first, second, third and fourth
anniversary of the Date of Grant (each, a "Market Period") has also been
achieved, provided that if, for any of the first, second or third Market
Periods, the Market Condition applicable to any such Market Period(s) has not
been achieved, the number of Restricted Share Units that otherwise would have
vested at the end of such Market Period(s) shall not be forfeited, but instead
shall be added to the number of Restricted Share Units applicable to the
subsequent Market Period(s), and shall vest if the Market Condition applicable
to such subsequent Market Period and the prior applicable Market Period(s)
related to each installment of Restricted Share Units that did not previously
vest are achieved. For example, if the Performance Goal for 2006 is achieved but
the Market Conditions for the first and second Market Periods are not achieved,
the first and second installment of Restricted Share Units shall not vest, but
instead shall be carried forward and added to the number of Restricted Share
Units that may vest if the applicable Market Condition for

--------------------------------------------------------------------------------



each such installment and each applicable Market Period is achieved in the third
Market Period.

Notwithstanding anything to the contrary in this Section 1.2, in the event that
the Committee determines that the Performance Goal established for the
Performance Period has not been achieved all Restricted Share Units will
immediately be cancelled in their entirety and the Participant's rights with
respect to such Restricted Share Units will cease regardless of the achievement
of any Market Conditions. If the Performance Goal established for the
Performance Period is achieved, but the Market Condition applicable to the
fourth Market Period is not achieved, any Restricted Share Units that have not
yet vested, including any Restricted Share Units carried forward from any prior
Market Period, will immediately be cancelled in their entirety and the
Participant's rights with respect to such Restricted Share Units will cease.

"Performance Goal" for purposes of this Section 1.2 means the Company achieving
at least 85% of the level of operating income before depreciation and
amortization (OIBDA) budgeted for the Company for the Performance Period, as
further specified by the Committee.

"Market Condition" for purposes of this Section 1.2 means (A) the change,
expressed as a percentage and whether positive or negative, in the Fair Market
Value of one share of Class B Common Stock over the period (the "Applicable
Period") beginning on the first day of the Market Period and ending on the last
day of such Market Period, is higher than (B) the change, expressed as a
percentage and whether positive or negative, in the average fair market value of
one share of each of the companies in the S&P 500 over the Applicable Period, as
reasonably determined by the Company. Fair market value for a share of each of
the S&P companies shall be the 4:00 p.m. (New York time) closing price on such
date on the New York Stock Exchange or other principal stock exchange on which
such shares are then listed, as reported by The Wall Street Journal (Northeast
edition) or as reported by any other authoritative source selected by the
Company, adjusted as appropriate by the Company in accordance with Article II
below, including in the event any such companies undergo any of the changes or
transactions referenced in Article II below.

        (b)    Settlement. On the date each portion of the Restricted Share
Units vest, all restrictions contained in the Certificate and in the Plan shall
lapse as to that portion of the Restricted Share Units and that portion of the
vested Restricted Share Units shall be payable in shares of Class B Common
Stock, which may be evidenced in such manner as the Committee in its discretion
shall deem appropriate, including, without limitation, book-entry registration.
Settlement of vested Restricted Share Units shall be made as soon as practicable
after the vesting dates. Such shares of Class B Common Stock shall bear such
legends as the Committee, in its sole discretion, may determine to be necessary
or advisable in order to comply with applicable U.S. federal or state securities
laws. If permitted by the Committee, the Participant may elect to defer
settlement of the Restricted Share Units in accordance with procedures
established by the Committee from time to time.

        (c)    Dividend Equivalents. Dividend Equivalents shall accrue on the
Restricted Share Units until the Restricted Share Units are settled. The Company
shall credit the accrual of the Dividend Equivalents to the Participant's
account at such time and in such manner as determined

2

--------------------------------------------------------------------------------



by the Committee, in its sole discretion. The Company shall maintain a
bookkeeping record with respect to the amount of the Dividend Equivalents
credited to the Participant's account. Accrued Dividend Equivalents that have
been credited to the Participant's account shall be paid in cash through payroll
when the Restricted Share Units are settled. Accrued Dividend Equivalents that
have been credited to the Participant's account will not be paid with respect to
any Restricted Share Units that do not vest and are cancelled.

        (d)    Termination of Employment, Retirement, Permanent Disability or
Death. In the event that (i) the Participant's employment with the Company or
any of its Subsidiaries ends by reason of voluntary termination by the
Participant, termination by the Company or any of its Subsidiaries other than a
Termination for Cause, termination by the Company or any of its Subsidiaries due
to a Termination for Cause or the Participant's Retirement, or (ii) the
Participant's Permanent Disability or death occurs, prior to the date or dates
on which the Restricted Share Units vest in accordance with Section 1.2(a)
hereof, the Participant shall forfeit all unvested Restricted Share Units as of
the date of such event, unless the Committee determines otherwise and provides
that some or all of such Participant's unvested Restricted Share Units shall
vest as of the date of such event, in which case, shares of Class B Common Stock
shall be delivered in accordance with Section 1.2(b) hereof, to the Participant
or, in the case of the Participant's death, to the person or persons who
acquired the right to receive such certificates by will or the laws of descent
and distribution. A "termination of employment" occurs, for purposes of the
Restricted Share Units, when a Participant is no longer an employee of the
Company or any of its Subsidiaries. Unless the Committee determines otherwise,
the employment of a Participant who works for a Subsidiary shall terminate, for
purposes of the Restricted Share Units, on the date on which the Participant's
employing company ceases to be a Subsidiary.


ARTICLE II
EFFECT OF CERTAIN CORPORATE CHANGES


        In the event of a merger, consolidation, stock split, reverse stock
split, dividend, distribution, combination, reclassification, reorganization,
split-up, spin-off or recapitalization that changes the character or amount of
the Class B Common Stock or any other changes in the corporate structure, equity
securities or capital structure of the Company, the Committee shall make such
adjustments, if any, to the number and kind of securities subject to the
Restricted Share Units, as it deems appropriate. The Committee may, in its sole
discretion, also make such other adjustments as it deems appropriate in order to
preserve the benefits or potential benefits intended to be made available
hereunder, including, without limitation, changes to the Market Condition for
any Market Period or the Performance Goal for the Performance Period. Such
determinations by the Committee shall be conclusive and binding on all persons
for all purposes.


ARTICLE III
DEFINITIONS


        As used herein, the following terms shall have the following meanings:

        (a)    "Applicable Period" shall have the meaning set forth in
Section 1.2(a) hereof.

        (b)    "Board" shall mean the Board of Directors of the Company.

3

--------------------------------------------------------------------------------



        (c)    "Certificate" shall mean the Restricted Share Units Certificate,
together with the Terms and Conditions contained herein.

        (d)    "Class B Common Stock" shall mean shares of Class B Common Stock,
par value $0.001 per share, of the Company.

        (e)    "Code" shall mean the U.S. Internal Revenue Code of l986, as
amended, including any successor law thereto and the rules and regulations
promulgated thereunder.

        (f)    "Committee" shall mean the Compensation Committee of the Board
(or such other Committee(s) as may be appointed or designated by the Board to
administer the Plan).

        (g)    "Company" shall mean Viacom Inc., a Delaware corporation.

        (h)    "Date of Grant" shall be the date set forth on the Restricted
Share Units Certificate.

        (i)    "Dividend Equivalent" shall mean an amount in cash equal to the
regular cash dividend that would have been paid on the number of shares of
Class B Common Stock underlying the Restricted Share Units.

        (j)    "Fair Market Value" of a share of Class B Common Stock on a given
date shall be the 4:00 p.m. (New York time) closing price on such date on the
New York Stock Exchange or other principal stock exchange on which the Class B
Common Stock is then listed, as reported by The Wall Street Journal (Northeast
edition) or as reported by any other authoritative source selected by the
Company.

        (k)    "Market Condition" shall have the meaning set forth in
Section 1.2(a) hereof.

        (l)    "Market Period" shall have the meaning set forth in
Section 1.2(a) hereof.

        (m)    "Participant" shall mean the employee named on the Restricted
Share Units Certificate.

        (n)    "Performance Goal" shall have the meaning set forth in
Section 1.2(a) hereof.

        (o)    "Performance Period" shall mean the period of time set forth in
Section 1.2(a) hereof.

        (p)    "Permanent Disability" shall have the same meaning as such term
or a similar term has in the long-term disability policy maintained by the
Company or a Subsidiary thereof for the Participant and that is in effect on the
date of the onset of the Participant's Permanent Disability unless the Committee
determines otherwise.

        (q)    "Plan" shall mean the Viacom Inc. 2006 Long-Term Management
Incentive Plan, as amended from time to time.

4

--------------------------------------------------------------------------------



        (r)    "Restricted Share Units" shall mean the contractual right granted
to the Participant to receive shares of Class B Common Stock, subject to the
terms and conditions set forth in the Certificate and the Plan.

        (s)    "Restricted Share Units Certificate" shall have the meaning set
forth in Section 1.1 hereof.

        (t)    "Retirement" shall mean the resignation or termination of
employment after attainment of an age and years of service required for payment
of an immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant's 60th birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a Termination for Cause
after attainment of age 60 shall be deemed a retirement if the Participant does
not participate in a qualified defined benefit retirement plan maintained by the
Company or a Subsidiary.

        (u)    "Section 409A" shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

        (v)    "Subsidiary" shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

        (w)    "Termination for Cause" shall mean a termination of employment
with the Company or any of its Subsidiaries which, as determined by the
Committee, is by reason of (i) "cause" as such term or a similar term is defined
in any employment agreement that is in effect and applicable to the Participant,
or (ii) if there is no such employment agreement or if such employment agreement
contains no such term, unless the Committee determines otherwise, the
Participant's: (A) dishonesty; (B) conviction of embezzlement, fraud or other
conduct which would constitute a felony; (C) willful unauthorized disclosure of
confidential information; (D) failure, neglect of or refusal to substantially
perform the duties of the Participant's employment; or (E) any other act or
omission which is a material breach of the Company's policies regarding
employment practices or the applicable federal, state and local laws prohibiting
discrimination or which is materially injurious to the financial condition or
business reputation of the Company or any Subsidiary thereof.


ARTICLE IV
MISCELLANEOUS


        Section 4.1    No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of

5

--------------------------------------------------------------------------------



the Company or any Subsidiary or interfere with or limit the right of the
Company or any Subsidiary to modify the terms of or terminate the Participant's
employment at any time for any reason.

        Section 4.2    Restriction on Transfer. The rights of the Participant
with respect to the Restricted Share Units shall be exercisable during the
Participant's lifetime only by the Participant and shall not be transferable by
the Participant to whom the Restricted Share Units are granted, except by will
or the laws of descent and distribution; provided that the Committee may permit
other transferability, subject to any conditions and limitations that it may, in
its sole discretion, impose.

        Section 4.3    Taxes. The Company or a Subsidiary, as appropriate, shall
be entitled to withhold from any payment made under the Plan to the Participant
or a Participant's estate or any permitted transferee an amount sufficient to
satisfy any federal, state, local and/or other tax withholding requirement. The
Committee, in its discretion, may, as a condition to the settlement of the
Restricted Share Units, payment of the Dividend Equivalents or delivery of any
shares of Class B Common Stock, require that an additional amount be paid in
cash equal to the amount of any federal, state, local and/or other tax
withholding requirement or, alternatively, permit the Participant to satisfy
such tax withholding requirement by withholding shares of Class B Common Stock
subject to the applicable Restricted Share Units and/or Dividend Equivalents.

        Section 4.4    Stockholder Rights. The grant of Restricted Share Units
under the Certificate shall not entitle the Participant or a Participant's
estate or any permitted transferee to any rights of a holder of shares of
Class B Common Stock, other than when and until the Participant, the
Participant's estate or the permitted transferee is registered on the books and
records of the Company as a stockholder and shares are delivered to such party
upon settlement of the Restricted Share Units or payment of the Dividend
Equivalents. Unless otherwise determined by the Committee in its discretion, no
adjustment shall be made for dividends or distributions or other rights in
respect of any shares of Class B Common Stock for which the record date is prior
to the date on which the Participant, a Participant's estate or any permitted
transferee shall become the holder of such shares of Class B Common Stock.

        Section 4.5    No Restriction on Right of Company to Effect Corporate
Changes. Neither the Plan nor the Certificate shall affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Class B Common Stock or the rights thereof or
which are convertible into or exchangeable for Class B Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

        Section 4.6    Section 409A. If any provision of the Certificate
contravenes any regulations or Treasury guidance promulgated under Section 409A
or could cause the Participant to recognize income for federal income tax
purposes with respect to any Restricted Share Units

6

--------------------------------------------------------------------------------



before such Restricted Share Units are settled or to be subject to interest and
penalties under Section 409A, such provision of the Certificate shall be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A or
causing such income recognition or imposition of interest or penalties.
Moreover, any discretionary authority that the Board or the Committee may have
pursuant to the Certificate shall not be applicable to Restricted Share Units
that are subject to Section 409A to the extent such discretionary authority will
contravene Section 409A.

        Section 4.7    Amendment. The Committee shall have broad authority to
amend the Certificate without approval of the Participant to the extent
necessary or desirable (i) to comply with, or take into account changes in,
applicable tax laws, securities laws, accounting rules and other applicable
laws, rules and regulations or (ii) to ensure that the Participant does not
recognize income for federal income tax purposes with respect to any Restricted
Share Units before such Restricted Share Units are settled and is not subject to
interest and penalties under Section 409A with respect to any Restricted Share
Units.

        Section 4.8    Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate and
the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Restricted Share Units, the provisions of
such employment agreement shall be deemed controlling to the extent such
provisions are consistent with the provisions of the Plan and are more favorable
to the Participant than the provisions of the Certificate.

        Section 4.9    Breach of Covenants. In the event that the Committee
makes a good faith determination that the Participant committed a material
breach of the restrictive covenants relating to non-competition, no solicitation
of employees, confidential information or proprietary property in any employment
or other agreement applicable to the Participant during the one year period
after termination of the Participant's employment with the Company or a
Subsidiary for any reason, the Participant will be required to return the shares
of Class B Common Stock received by him or her in settlement of the Restricted
Share Units and the cash payment of the Dividend Equivalents or, if the shares
of Class B Common Stock received in settlement of the Restricted Share Units
were sold by the Participant, return any proceeds realized on the sale of such
shares of Class B Common Stock during the one year period prior to such breach
or any time after such breach occurs.

        Section 4.10    Governmental Regulations. The Restricted Share Units
shall be subject to all applicable rules and regulations of governmental or
other authorities.

        Section 4.11    Headings. The headings of articles and sections herein
are included solely for convenience of reference and shall not affect the
meaning of any of the provisions of the Certificate.

        Section 4.12    Governing Law. The Certificate and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

7

--------------------------------------------------------------------------------





QuickLinks


2006 LTMIP AWARD FOR SECTION 16 OFFICERS CONFIRMATION SHEET
Viacom Inc. 2006 Long-Term Management Incentive Plan Terms and Conditions to the
Stock Option Certificate
ARTICLE I TERMS OF STOCK OPTIONS
ARTICLE II EFFECT OF CERTAIN CORPORATE CHANGES
ARTICLE III DEFINITIONS
ARTICLE IV MISCELLANEOUS
Viacom Inc. 2006 Long-Term Management Incentive Plan Terms and Conditions to the
Performance-Based Restricted Share Units with Time Vesting and Market Condition
Certificate
ARTICLE I TERMS OF RESTRICTED SHARE UNITS
ARTICLE II EFFECT OF CERTAIN CORPORATE CHANGES
ARTICLE III DEFINITIONS
ARTICLE IV MISCELLANEOUS
